Citation Nr: 0023161	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  94-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to July 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision of the 
Oakland, California Department of Veterans Affairs (VA) 
Regional Office (RO).  Due to the veteran's relocation, his 
claim file was transferred from the Oakland RO to the 
Jackson, Mississippi RO in April 1997.  In March 1999, the 
Board remanded this issue to the RO.  

The Board notes that the veteran had requested, was scheduled 
for, and failed to appear at a hearing at the Oakland RO in 
1996.  However, due to his relocation to Mississippi, the 
veteran requested a rescheduling of a hearing but another 
hearing was never rescheduled.  However, in view of the 
decision granting the veteran's claim, the Board finds that 
the veteran was not prejudiced by this action.


FINDINGS OF FACT

1.  Service connection is in effect for pancreatitis with 
hyperlipidemia, rated as 60 percent disabling; dysthymic 
disorder, rated as 30 percent disabling; insulin dependent 
diabetes mellitus with peripheral neuropathy of both upper 
and low extremities, rated as 20 percent disabling; and 
erectile dysfunction rated as noncompensable.  The combined 
schedular evaluation is 80 percent.  The veteran is entitled 
to special monthly compensation for loss of use of a creative 
organ.

2.  The veteran completed high school and last worked full 
time as a driver/sales person in 1995.

3.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment, consistent with 
his education and previous work experience.



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service connected disabilities are 
met.  38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341. 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. Total ratings for 
compensation purposes are authorized for any disability that 
is found to be sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.340, 3.341 (1999).  

A total disability compensation rating may be assigned in a 
case in which the schedular rating is less than 100 percent, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service connected disabilities shall be rated 
totally disabled.  38 C.F.R. §§ 3.340, 4.16 (1999).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 4.15, 4.17 
(1999).  Marginal employment, including at odd jobs or at 
less than half the usual remuneration, will not be considered 
incompatible with a determination of unemployability.  38 
C.F.R. § 4.17(a).

In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992), the United 
States Court of Appeals for Veteran's Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
Individual Unemployability benefits.  Specifically, the Court 
indicated that there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  Subsequent thereto, the VA General Counsel 
concluded that the controlling VA regulations generally 
provided that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities shall be rated 
totally disabled, without regard to whether an average person 
would be rendered unemployable by such circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "Unemployability" is synonymous with the 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (1991).  

The veteran contends that due to his service-connected 
disabilities, including pancreatitis, diabetes, and dysthymic 
disorder, he is unemployable.  The record before the Board 
includes reports of VA outpatient treatment and examination 
dating from 1990 through 1999.  Also of record, are 
statements from former employers and a prospective employer.  

Service connection is in effect for pancreatitis with 
hyperlipidemia, rated as 60 percent disabling; dysthymic 
disorder, rated as 30 percent disabling; insulin dependent 
diabetes mellitus with peripheral neuropathy of both upper 
and low extremities, rated as 20 percent disabling; and 
erectile dysfunction rated as noncompensable.  The combined 
schedular evaluation is 80 percent.  The veteran is entitled 
to special monthly compensation for loss of use of a creative 
organ.  Thus, as the veteran has a service-connected 
disability ratable at 60 percent as well as a combined 
evaluation of 80 percent, the veteran meets the schedular 
guidelines provided for consideration of a TDIU pursuant to 
38 C.F.R. § 4.16(a) (1999).  

The Board finds that the veteran's service-connected 
disabilities are of a nature and severity, bearing in mind 
his occupational and educational background, to prevent 
gainful employment in the area of his work experience.  A 
review of the evidence indicates that the veteran completed 
high school and some college, but last worked on a full-time 
basis in 1995.  While he reported doing some part-time work 
in 1996 and 1997, he stated that he could not work full time 
due to tiredness and low energy level.  The medical evidence 
reveals that the veteran is required to take insulin 
injections for his service-connected diabetes and that his 
dysthymic disorder resulted in GAFs of 55-60, which indicates 
moderate difficulty in social and/or occupational 
functioning.  

Further, a June 1999 VA social and industrial survey revealed 
the veteran was unemployed.  He had previously worked part-
time, and reported last working full time in 1995.  He 
reported that he was unable to work because of his need for 
sleep and tiredness.  He had no interests, and no social 
activity.  The interviewer noted that the veteran initially 
seemed drowsy and unresponsive, but became more alert but 
somewhat hostile in his responses and interaction with the 
interviewer.  The impression was that the veteran's dysthymia 
was having a greater impact on his social and vocational 
functioning than his medical problems.  At July 1999 VA 
diabetes examination, the veteran reported that he was 
currently taking insulin injections at home, he occasionally 
had spells where he began sweating and became jittery, he had 
increased thirst and polyuria and tingling in his feet and 
toes.  Diagnoses included diabetes mellitus.  In light of the 
above, the Board finds that the evidence supports the 
veteran's claim for a total rating based upon individual 
unemployability due to service-connected disabilities.  
Accordingly, the appeal is granted.



ORDER

A total rating based on individual unemployability due to 
service connected disabilities is granted, subject to the 
provisions governing payment of monetary benefits.




		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

